Citation Nr: 1702919	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a September 2010 VA audiological examination; during that examination, the audiometric data obtained demonstrated a hearing loss disability under 38 C.F.R. § 3.385 for his left ear, but not for his right ear.  The Veteran was also diagnosed with tinnitus at that time, which he reported had been ongoing for 15-20 years; the Board notes that this reported onset of tinnitus appears to be after military service.  The examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not due to his military service, as there was no evidence of hearing loss or tinnitus in his service treatment records.  The Board additionally notes that the Veteran reported tinnitus that had been ongoing since his military separation in a March 2010 VA treatment record.  

Based on the foregoing evidence, the Board must find that the VA examiner's opinion is not adequate, as it relies solely on the lack of any hearing loss or tinnitus disability during military service; the examiner did not consider the Veteran's noise exposure during military service or his lay statements regarding continuity of symptomatology.  Consequently, the Board must remand this case in order for another VA examination and medical opinion to be obtained.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 
On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the St. Louis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss and tinnitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Audiometric testing should be completed and any bilateral hearing loss disability under 38 C.F.R. § 3.385 should be noted.  Then, the examiner should opine whether the Veteran's bilateral hearing loss and tinnitus at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure therein.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment or tinnitus, or whether such hearing loss and tinnitus began during or was initially manifested during military service, or within one year after discharge therefrom.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity and/or tinnitus due to noise exposure in service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

All opinions must be accompanied by an explanation.  The lack of hearing loss or tinnitus documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

